Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101 - Non-statutory subject matter
Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is a use type claim and it does not recite an active step. See MPEP 2173.05(q). 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The claims do not recite an active step. With regard to claim 16, MPEP 2173.05(q) provides guidance on formatting the claim into a process, machine, manufacture, or composition of matter so that the claim qualifies as statutory subject matter. With regard to claim 18, examiner suggests including an active step such “adding” immediately after comprises in line 4. In its current form, claim 18 appears to lack an essential feature in the claim. see MPEP 2172.01.  
Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    252
    289
    media_image1.png
    Greyscale
Claims 1-2, 6-9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jaitak (Simple and efficient enzymatic transglycosylation of stevioside by b-cyclodextrin glucanotransferase from Bacillus firmus, Biotechnol Lett (2009) 31:1415–1420). 
Jaitak teaches the following mechanism (right) to form glucosylated stevioside (p.1417)

Figures 3-5 demonstrate that under various test parameters, the percentage of glucosylation peaks at about 90%. At this point, residual stevioside remains in the range of 1%-40% as instantly recited. MPEP 2131.03.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0287894 – provided in IDS dated ). 
Markosyan teaches a process for glucosylation of sweet glycosides of Stevia rebaudiana Bertoni plant, particularly rebaudioside C [0002]. The process comprises 
a. providing a steviol glycosides composition; b. providing a donor of glucose residues; c. dissolving the steviol glycosides composition and glucose residues donor in water; d. adding an enzyme capable of transferring glucose residues from glucose residues donor molecule to stevioside; e. incubating the reaction mixture to obtain a glucosyl Reb C composition comprising at least 20% glucosyl Reb C and 0-20% unmodified Reb C, all percentages being on anhydrous wt/wt basis ([0050-0060] and Examples 6-8). The donor may be cyclodextrins [0058]. Stevia extract includes stevioside, rebaudioside A, rebaudioside C, rubusoside [0017]. Suitable sweeteners to include in the composition include mogroside V [0047].  The compositions include residual terpene glycoside as well as terpene glycosides having 1-10 glucose residues and higher glucosyl derivatives [0064-0066]. The initial amount of steviol glycoside is preferably present at 20-40% [0057], with a ratio of initial steviol glucoside to glucose residues donor (i.e. cyclodextrin) of 2:1 [0059]. The resulting sweetener composition is added to an orange juice drink or low-calorie carbonated cola beverage to improve the taste (Examples 9-10). Some high potency sweeteners are slower in onset of action and longer in duration when compared to sugar [0004]. 
Prior to the filing of the instant application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Markosyan to have chosen cyclodextrin as the glucose residues donor. With regard to claims 4, 5, 12 and 13, it would have been prima facie obvious to include sweeteners taught by Markosyan, such as mogroside V, in the composition for glucosylation, thereby resulting in both in the composition comprising glucosylated and residual forms of mogroside V. Regarding claim 15, given that cyclodextrin is being used as a glucose donor, it would have been prima facie obvious to choose forms of cyclodextrin having many glucose units available to donate. 

Conclusion / Correspondence
No claims are currently allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612